United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                              _____________

                              No. 00-2345NE
                              _____________

Cornelius Moore,                       *
                                       *
             Appellant,                *
                                       *
       v.                              * On Appeal from the United
                                       * States District Court
Stephen Thomas; City of Lincoln;       * for the District of
James A. Sydik; State of Nebraska;     * Nebraska.
Terry Wagner; Michael Garnett,         *
Sergeant; Ernie Tuss; Margene Timm; * [Not To Be Published]
Dennis R. Keefe, Public Defender’s     *
Office; Daniel Fahrnbruch; Sara        *
Fullerton; Drew Cromwell; Bernard      *
McGinn, Judge,                         *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: March 28, 2001
                           Filed: April 10, 2001
                               ___________

Before RICHARD S. ARNOLD, FAGG, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.
      Cornelius Moore appeals the District Court’s1 denial of his motions for post-
judgment relief. Moore filed suit against the State of Nebraska, the City of Lincoln,
and several state officials, alleging violations of his constitutional rights. The District
Court dismissed his complaint, and Moore did not appeal. Over a year later, Moore
tendered a document he titled “writ of mandamus,” and moved for post-judgment relief
under Federal Rule of Civil Procedure 60(b). The District Court did not file the “writ
of mandamus” and denied Rule 60(b) relief. Moore appealed.

       We conclude the District Court did not abuse its discretion in denying Moore
Rule 60(b) relief, as he did not offer any exceptional grounds for relief. See Arnold v.
Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of review; Rule 60(b) movant must
demonstrate exceptional circumstances to warrant post-judgment relief). To the extent
Moore’s “writ of mandamus” could be construed as a mandamus petition, it also was
properly denied. See In re Lane, 801 F.2d 1040, 1042 (8th Cir. 1986) (mandamus is
drastic remedy to be invoked only in extraordinary situations). Accordingly, we affirm.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, adopting the report and recommendations of the Honorable Kathleen A.
Jaudzemis, United States Magistrate Judge for the District of Nebraska.
                                            -2-